DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a base station device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: signaling a location for a demodulation reference signal in a data transport data channel, wherein the location identifies a symbol of the data transport data channel in which the demodulation reference signal is located, and wherein the signaling the location further comprises: selecting a first table of a group of tables, wherein a first symbol index column of the first table indicates the location of the demodulation reference signal in the data transport data channel, and setting an indicator bit in downlink control information in a control channel that schedules the physical downlink shared channel, wherein the indicator bit is associated with the location for the demodulation reference signal, wherein a first setting of the indicator bit indicates that a master information block in the physical broadcast channel identifies the location of the demodulation reference signal; and transmitting a beam comprising the data transport data channel.

In regard amended claim 11, the prior arts of record do not teach or disclose a method, comprising: identifying, by a transmitter device comprising a processor, a location for a demodulation reference signal in a data transport data channel, wherein the location identifies a symbol of the data transport data channel in which the demodulation reference signal is located, and wherein the identifying comprises: indicating, by the transmitter device, a selection of a table of a group of tables, wherein a first symbol index column of the table indicates the location of the demodulation reference signal in the data transport data channel, and setting, by the transmitter device, an indicator bit in downlink control information in a control channel that schedules the data transport data channel, wherein the indicator bit is associated with the location for the demodulation reference signal, wherein a first setting of the indicator bit indicates that a master information block in a physical broadcast channel identifies the location of the demodulation reference signal: and transmitting, by the transmitter device, a beam comprising the data transport data channel.

In regard amended claim 17, the prior arts of record do not teach or disclose a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising: signaling a location for a demodulation reference signal in a physical downlink shared channel, wherein the location identifies a symbol of the physical downlink shared channel in which the demodulation reference signal is located, and wherein the signaling comprises: indicating a selection of a table of a group of tables, wherein a first symbol index column of the table indicates the location of the demodulation reference signal in the data transport data channel, and setting an indicator bit in downlink control information in a control channel that schedules the physical downlink shared 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




Date: 07/05/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476